Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 12/29/2020. The amendments have been entered and, accordingly, claims 1, 6-7 and 14-15 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Attorney James Kulbaski on 04/08/2021.
The application has been amended as follows: 
Claims 11 and 13 are also allowable. The restriction requirement between Groups I, II and III as set forth in the Office action mailed on 07/02/2020 and reconsidered as set forth in the Office Action mailed on 09/09/2020, has been withdrawn in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11 and 13, directed to the heat exchanger of claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claim 1 (amended)
In line 10, replace “the plurality of fins including a second fin protruding from one of the openings” with ---the plurality of fins including a second fin protruding from a respective one of the openings---.
In line 15, replace “wherein there is a gap through which the liquid flows” with ---wherein there is a gap through which a liquid flows---.

Allowable Subject Matter
Claims 1, 6-7, 11 and 13-15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Applicant amended claims 1 and 7 to correct informalities, and amended claims 14 and 15 to correct for the indefiniteness of the claims, as discussed in the rejctions of the claims under 35 U.S.C. 112(b) in the Non-Final rejection mailed on September 29, 2020. Therefore, the objection to claims 1, 6-7 and 14-15 and the rejection of claims 14-15 under 35 U.S.C. 112(b) are withdrawn. 
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a plurality of fins each having a flat plate shape; openings provided in each of the plurality of fins; cylindrical parts arranged on outer peripheries of the openings, each having an inner diameter larger than an outer diameter of each of the openings, the plurality of fins being stacked on one another with the cylindrical parts interposed between the plurality of fins, the openings and the cylindrical parts being configured to form a liquid passage pipe, the openings being inside the cylindrical parts, the plurality of fins including a second fin protruding from a respective one of the openings to a direction in which the plurality of fins are stacked on one another,…wherein there is a gap through which a liquid flows between the interior of the cylindrical parts and the second fin.”
The closest prior art of record (US DE 3242260A to Kotthaus) does not teach a gap through which a liquid flows between the interior of the cylindrical parts and the second fin. Specifically, Kotthaus’s design does not allow to have any gap between the interior of the cylindrical parts and the 




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763